                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV15-1008 (FFM)                                                Date     January 31, 2019
 Title            Andrea Shari Ealy v. Nancy A. Berryhill




 Present: The                    Frederick F. Mumm, United States Magistrate Judge
 Honorable
                James Munoz                                      CS                               None
                Deputy Clerk                         Court Reporter / Recorder                  Tape No.
                Attorneys Present for Plaintiff:                      Attorneys Present for Defendant:
                             None                                                  None
 Proceedings:                 (IN CHAMBERS) ORDER VACATING NOVEMBER 20, 2018 ORDER;
                              ORDER TO SHOW CAUSE RE APPARENT VIOLATION OF RULE 11

       On November 20, 2018, the Court issued an order (the “Section 406(b) Order”)
awarding Bill LaTour of the Law Offices of Bill LaTour (“Counsel”), counsel for
plaintiff Andrea Shari Ealy (“Plaintiff”), $17,457 in attorney’s fees under 42 U.S.C. §
406(b). (Docket No. 28.) On December 17, 2018, Plaintiff filed a document alleging,
inter alia, that an unknown person forged her signature to the May 22, 2015, fee
agreement underlying the attorney’s fees motion. (Docket No. 29.) The Court construed
the document as a motion for reconsideration of the Section 406(b) Order and ordered
Counsel to file a response. (Docket No. 31.) The response denied Plaintiff’s allegations
and asserted that Plaintiff had, in fact, signed the fee agreement. (Docket No. 32.) The
response included a declaration from Counsel’s employee, Irene Ramirez, which stated,
inter alia: “I reviewed the terms of the Federal Fee Agreement with [Plaintiff] which she
executed and returned to this office . . . .” (Docket No. 32 at 3.) Plaintiff filed a reply
asserting under penalty of perjury that Ms. Ramirez “is not telling the truth.” (Docket
No. 33.)
       Given the contradictory declarations, the Court held a status conference on January
22, 2019, at which time it advised Plaintiff and Counsel that it would hold an evidentiary
hearing to resolve the dispute. The Court also located an attorney who was willing to
represent Plaintiff without charge for the evidentiary hearing.
       On January 28, Counsel filed a document stating that Ms. Ramirez advised him on
January 26 that she had signed Plaintiff’s name on the fee agreement. (Docket No. 39 at
2.) Counsel stated that he would “waive all attorney’s fees in connection with this matter
including 406(a), EAJA and 406(b)” and requested that the Court set aside the order
permitting recovery of attorney’s fees. Counsel also stated that “all attorney fees already
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV15-1008 (FFM)                                             Date   January 31, 2019
 Title          Andrea Shari Ealy v. Nancy A. Berryhill

received by this attorney will be refunded to plaintiff Andrea Shari Ealy upon receipt of
the court’s order.” (Id. at 2.)

         Given the foregoing, the Court ORDERS the following:
         (1) the Section 406 Order is hereby VACATED;
         (2) within five days of the date of this order, Counsel shall refund to
         Plaintiff any attorney’s fees obtained by Counsel in these proceedings; and
         (3) within seven days of the date of this order, Counsel shall file a
         document, supported by affidavit or declaration, demonstrating that he has
         complied with the instant order and that any such attorney’s fees have been
         refunded.

                              ORDER TO SHOW CAUSE
       IT IS HEREBY ORDERED that Bill LaTour and Irene Ramirez appear in
Courtroom 580 of the Roybal Federal Courthouse, located at 255 East Temple Street, Los
Angeles, California, on February 26, 2019 at 10:30 a.m., then and there to show cause
why they, or either of them, should not be sanctioned pursuant to Federal Rule of Civil
Procedure 11(c)(1) and (3) for misrepresenting facts to the Court in declarations and
other documents filed in these proceedings (i.e., Docket Nos. 25 and 32).

         IT IS SO ORDERED.




                                                                                           :
                                                          Initials of Preparer           JM




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 2 of 2
